 NAT. ASSN. OF BROADCAST ENGINEERS AND TECHNICIANS 479in the exercise ofrightsguaranteed in Section7 of the Act, theRespondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce withinthe meaning of Section 2 (6) and(7) of the Act.[Recommendationsomitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL bargain upon request with UNITED GAS, COKE AND CHEMICALWORKERS of AMERICA,CIO, as the exclusive representative of all employeesin the bargaining unit described herein with respect to rates of pay, hoursof employment,or other conditions of employment,and embody in a signedagreement any understanding reached.The bargaining unit is:All production and maintenance employees at the Memphis, Tennessee,plant, including truck drivers and janitors,but excluding all officeand clerical employees,salesmen,watchmen-guards, and supervisory em-ployees as defined in the Act.WE WILL NOT interrogate,by employment forms or otherwise,or threatenemployees concerning their union affiliation or sympathies.WE WILL NOT in any like or related manner interfere with,restrain, orcoerce our employees in the exercise of the right to self-organization, toform labor organizations,to join or assist UNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA,CIO, or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargaining orothermutual aid or protection,or to refrain from any or all of suchactivities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) of the Act.COMMERCIAL CHEMICAL COMPANY,Employer.Dated--------------------------By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.NATIONAL ASSOCIATIONOF BROADCAST ENGINEERS AND TECHNICIANS,CIOandNATIONALBROADCASTINGCOMPANY, INC.CaseNo.2-CD-63.March 1 0,1953Decision and Determination of DisputeThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in103 NLRB No. 55. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDan unfair labor practice within the meaning of paragraph (4) (D)of section 8 (b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhave arisen, . . ."On April 25, 1952, National Broadcasting Company, Inc., hereincalled NBC, filed with the Regional Director for the Second Region acharge against National Association of Broadcast Engineers and Tech-nicians, CIO, herein called NABET, alleging that it had engaged inand was engaging in certain activities proscribed by Section 8 (b) (4)(D) of the amended Act. The charge alleged, in substance, thatNABET had induced and encouraged employees of NBC in the courseof their employment to engage in a strike or concerted refusal to useequipment or perform services with an object of forcing or requiringNBC to assign particular work to employees who are members ofNABET rather than to employees who are members of TheatricalProtective Union, Local 1, International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of the UnitedStates and Canada, AFL, herein called IATSE.Pursuant to Sections 102.71 and 102.72 of the Board's Rules andRegulations, the Regional Director investigated the charge and pro-vided for an appropriate hearing upon due notice to all the parties.Thereafter, a hearing was held before Samuel M. Kaynard, hearingofficer, on November 25, 26, December 1, 2, 4, and 5, 1952.The hear-ing officer permitted IATSE to intervene on the basis of its claim tojurisdiction over the work tasks involved herein and its contract withNBC. All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.The rulings of the hearingofficer made at the hearing are free from prejudicial error and arehereby affirmed.All parties presented their positions in oral argu-ments before the hearing officer.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board I makes the following :FINDINGS OF FACT1.The parties stipulated, and we find, that the Company is en-gagedin commercewithin themeaning ofthe Act.2.NABET and IATSEare labor organizationswithin themeaningof the Act.3.The dispute.'Pursuantto theprovisions of Section3 (b) of the Act, theBoard has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson]. NAT. ASSN. OF BROADCAST ENGINEERS AND TECHNICIANS 481A. The factsThe company owns and operates several television stations, includ-ing WNBT, in New York City. Programs at WNBT originate fromseveral studios in New York City, located at Radio City, 106th Street,International Theatre, and Studio "A," located in the WOR televisionbuilding at 67th Street and Columbus Avenue.Major shows, like adramatic or variety program, call for elaborate lighting plans.Special lighting effects must be procured or improvised to create themoods and atmosphere suggested by the script. In February 1949,NBC acquired its first "special effects projector" 2 for use in theAdmiral Broadway Review at the International Theatre.From 1949toAugust 1951, when the Board issued its Supplemental DecisionClarifying Certification in theNBC"lighting" case,3 lighting opera,tions were assigned as follows : At the television studios located intheRCA Building, assignments were made to both NABET andIATSE personnel on a rotating basis under a compromise agree-ment between the parties; at NBC studios outside the RCA Build-ing the duties were assigned exclusively to IATSE.Following theBoard's aforementioned Supplemental Decision, NBC withdrewNABET engineers entirely from lighting operations.The change-over took about 3 months, with the result that by November 1951,IATSE stage electricians were assigned exclusively to the placingand handling of lights in all the studios.The history of the assignment of the operation of special effectsprojectors at NBC is tied in with the history of the assignment oflighting operations.Thus, from 1949 to August 1951, IATSE andNABET personnel were assigned to lighting functions, including theoperation of the special effects projectors, on a rotating basis under thecompromise agreement in the RCA Building.Outside the RCABuilding, lighting functions were assigned solely to IATSE elec-tricians.By letter dated July 6, 1950, NABET informed NBC that :NABET considers all projection devices used by the companyin its television operations as properly falling within our juris-diction.... It appears that we must specifically point outour jurisdiction over front or rear screen scenic projectors wher-ever used and special projectors utilizing large transparencies2A special effects projector is a device employed to create such effects as moving clouds,rippling water,falling leaves, fireplace flickerings,moonbeams,etc.It consists of a lamphouse containing a powerful incandescent lamp focused through a lens.The requiredeffect is secured by the image cast from the lamp through a disk or slide which is rotatedby means of a motor contained within the projector.The projector can be mounted ona floor stand or suspended from a pipe or beam.It may be controlled by a switch placedon the stand or through the dimmer board,the central control board for various lightsand power furnished to the studio for lighting.3National Broadcasting Company, Inc.,95 NLRB 1334, clarifying 89 NLRB 1289. 482DECISIONS Oh' NATIONAL LABOR RELATIONS BOARDplaced and manipulated at present by others. . . . Accordingly,we request the assignment of a NABET projectionist to performthe necessary duties regarding the use of projection equipment.After receipt of this claim, NBC made no change in its assignmentpractices.From 1949, when NBC acquired its first special effectsprojector, to August 1951, when NBC began its changeover to IATSEelectricians, NBC had no incidents with respect to special effects pro-jectors, although IATSE men continued to operate them 4 Difficultieswith respect to the use of special effects projectors in broadcasts beganin August 1951, when NBC announced its intention to operate suchequipment by IATSE electricians both in RCA studios and in studiosoutside the RCA Building.In 1952, NBC did not use special effects projectors in actual broad-casts except on the Kraft TV broadcast on January 2, 1952.Thealleged dispute arose out of the assignment of the operation of a spe-cial effects projector to the IATSE electrician for the Hallmark (TV)show on April 6,1952.The Hallmark TV show was one of a series of Sunday afternoondrama performances, broadcast from 4: 30 to 5 p. m., from "Studio A."Preparation for the broadcast usually started a week before the broad-cast.During that period, the program director rehearsed his actorsand laid out plans for the TV program; the technical director reviewedthe script and tended to the technical needs of the program, arrangingfor the scheduling of technicians and equipment, by oral communica-tions or written schedules and memoranda.Before Sunday, April 6, 1952, Hanna, the technical director, hadreceived a copy of the program's script and noted that a special effectsprojector was needed for the broadcast in order to create cloud effectscalled for at two different points in the script action.As part of hisduties, he communicated with "Scheduling" to assure the presence ofthe required personnel and requisitioned the special effects projectorfor "Studio A" for the broadcast day.Actor and camera rehearsals 5 for the program started on Sundaymorning, April 6,1952, at about 8 a. in. and continued up until approxi-mately 4: 30 p. in., when the actual broadcast started.When Hannaarrived at the studio about 7: 30 a. m., he checked tha various personnel,'A study made by NBC on the use of special effects projectors from December 1950 toJanuary 1951 disclosed that such projectors had been used approximately 59 times in39 or 40 shows.6 Adry rehearsalfrom 8 to 8:30 a. m., at which the cameras are present but not used ;a blocking rehearsalfrom about 8: 30 a. m. to about 11: 30 a. in, at which the camerasare used and are moved about to the various positions and shots,assigned to the cameramenand the equipment;a run-through rehearsalfrom about 2 p. in. to about 3: 30 p. in., atwhich the show is run through with the cameras in use, the shots taken, problems ironedout, and corrections made, if need he, in the timing of moves from position to position ;and adress rehearsal,from about 3 : 30 p.in. to about 4: 30 p. in.,when the program is runthrough in full dress. NAT. ASSN. OF BROADCAST ENGINEERS AND TECHNICIANS 483and equipment, noting that the special effects projector stood in thecorner near the dimmer board.Learning that one of the technicalcrew had called in sick, Hanna, between 7: 30 a. m. and 9 a. m.,tele-phoned "Scheduling" to request a replacement to operate the specialeffects projector.6Sometimebetween 9 a. m. and 10 a. m., the replace-ment, a NABET technician, namedBerman, appearedat Studio A.Thereupon Hanna instructed William Knight, the light direction en-gineer, to secure the special effects projector and assist Berman in set-ting it up.Knight, a light direction engineer, supervised not onlythe placement of lighting equipment but also equipment such as thespecial effectsprojector.Knight, accompanied by Berman, went overto the dimmer board and spoke to Riley, the chief electrician.Rileyasked Knight, whowas goingto operate the special effects projector,and Knight replied thatBerman was.Riley thereupon declared thatIATSE always operated the special effects projector and Knight coun-tered that NABET had always performed the operation.Riley re-fused to surrender the special effects projector to Knight or Bermanor to furnish power for the projector.Knight returned to the studio control room and reported the in-cident and his conversation with Riley to Hanna, in the presence ofProgram Director Corrigan.Hanna gave Knight no instructions,but Knight went out onto the studio floor where he talked with variouscameramen and technicians, apprising them of the situation concern-ing the special effects projector.After Knight's report, Hanna alsospoke to cameraman Mastronardi, the NABET councilman for thetechnical crew, telling him the turn of events.Although Mastron-ardi was noncommittal, he volunteered that he had already informedTyler Bryne, the NABET national representative, and that Brynewas on his way to the studio "to settle the matter."Sometime during the lunch break, between noon and 1 p. m., TylerBryne appeared at the studio.He spoke with Hanna in the controlroom, saying that NABET should operate the special effects projector.Parts of this conversation were heard by various cameramen andother technicians who passed through the studio control room.Dur-ing this period, Knight informed Bryne of his conversation with Riley.At about 1 p. m. Knight introduced Bryne to Aiken, the studio super-visor, and Bryne went with Aiken to his office.There, Aiken askedBryne to outline his position on the special effects projector.Brynedeclared that the projector should be operated by a NABET manand that if it were not operated by a NABET man, the cameramen6There is some question as towhatHanna told the scheduling office girl.He testifiedthat he requested the girl to send up a replacement to operate the special effects projectorbut did not request either an IATSE or NABET man. However, he also stated that hedid inform the girl that a group 2 not a group 11 NABET man would be needed. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not take a picture of the effect.At about this time, CharlesMoos, NBC attorney, called Aiken.Moos advised Bryne that NBChad considered the problem carefully and had decided that the opera-tion of the special effects projector should be assigned to the IATSEstage electricians and that the Company intended to proceed alongthose lines.Bryne reiterated NABET's stand, asserting that if theprojector were operated by IATSE the cameramen would not takea picture of the cloud effect.Shortly after his conversation with Bryne, Moos again called Aikenby telephone and told him that NBC wanted a clear decision on theissue and was going to adhere to its policy of assigning the operationof the special effects projector to IATSE electricians.He stated thatsuch work was to be assigned to IATSE electricians and that Pro-gram Director Corrigan should proceed with the rehearsal as sched-uled to see if NABET did carry out the threat and strike, the actualbroadcast of the program should not be endangered and some sub-stituted effect should be used.Executive Producer Coulter also ad-vised Corrigan of the NBC's plan of action and Corrigan agreed tofollow it.Corrigan similarly informed Hanna that they would tryto get the cloud effect shots during rehearsal and if they failed todo so, would make a substitution.Meantime Studio Supervisor Aiken instructed Chief ElectricianRiley to project the cloud effect and to keep the projector on afterthe beginning of the second act.Riley kept the special effects projec-tor operating all afternoon.The run-through rehearsal began at about 2 p. m.The script calledfor 2 shots of the cloud effect scene at the beginning of the second actand 5 minutes later.Program Director Corrigan gave Hanna theappropriate cues, which Hanna relayed.The cameras did not pickup the projected cloud effect scene.Thereafter a film sequence andlightning was substituted for the cloud effect and the dress rehearsaland the actual broadcast went off without incident.On April 6, after the broadcast, Hanna executed the log sheet set-ting forth the pertinent facts of the rehearsal and program, withoutmentioning the incident involving the special effects projector andthe failure of the cloud effect to appear on the camera monitor.Thesupervisor of technical operations, Davis, called Hanna into his officethe next day and told him to include something on the incident.Hanna reported to NABET, and the NABET official instructed himto hold off until he had received further instructions.On April 8, or9, 1952, Davis asked Hanna for his report and Hanna told Davis hehad to talk it over with NABET.Hanna then spoke with Alan Perl, NAT. ASSN. OF BROADCAST ENGINEERS AND TECHNICIANS 485attorney for NABET, and was instructed to report the incident.Heinserted the following comments : 7Cloud effects projector was ordered by me for use on show of4/6/52; Aiken told me 'IATSE will do this work'. An IATSEman was assigned but the cameramen refused to take pictures ofthe clouds.Corrigan decided not to use the cloud effect.B. Bargaining historyNBC has bargained withNABETand its predecessor organiza-tion since 1933 for a systemwide unit of "technical" employees. In1944, NABET was certified by the Board as the bargaining repre-sentative of a systemwide unit of "all technical employees, whereverlocated * * * engaged in operating technical facilities" in the en-gineering departments of NBC and the Blue Network, predecessorto the American Broadcasting Co.'The Present contract betweenNBC and NABET is dated November 1, 1951, and expires on January31,1954."Employee," covered by the contract, includes "all the tech-nical employees of the Company wherever located, employed in theengineering department of the Company," with certain named exclu-sions.The technical director, light direction engineers, cameramen,and other technicians are covered by the contract.NBC has bargained withIATSEsinceMay 1941. In June 1950,IATSE was certified by the Board as the representative of NBCemployees in a unit of "All stage electricians, stage carpenters, andstage propertymen, excluding all other employees and supervisors asdefined in the Act, at television station WNBT, New York City." eThe most recent contract was dated September 1, 1950, and expired onAugust 31, 1952.At the time of the hearing, NBC and IATSE werenegotiating a contract.During the hiatus period, NBC and IATSEwere operating under the express terms and provisions of the expiredcontract.The coverage of the IATSE contract embraces "televisionShop Heads, Head Stagehands, Stage Carpenters, Stage Electricians,Stage Propertymen, television Stage and Shop apprentices and ExtraMen" employed by NBC "in connection with the preparation of tele-vision performances at its television stages or shops in New York City,and at such other theaters and spot locations in New York City asmay be mutually agreed upon." The contract jurisdiction provisionstates that7 Questionedaboutthese comments,Hanna stated that be did not know, of his own knowl-edge, thatthe cameramen had refusedto take theshots but that he surmised it from thecircumstances:the cameras took pictures before and after they were supposed to take theeffect,there was time for them to shift into position to take the effect, and the effect wasprojected,but the camera monitors were blank.NationalBroadcasting Company, Inc.,59 NLRB 478.National BroadcastingCompany, Inc.,89 NLRB 1289257965-54-vol. 103-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe jurisdiction of stage electricians covers the maintenance,repair, placement and operation of spotlights and other lightingdevices used to light the set in connection with such televisionperformances.On July 13, 1951, NBC, IATSE, and NABET filed a joint petitionrequesting the Board to clarify the unit for which IATSE had beencertified by indicating whether or not the Board intended to limit"stage electricians" to those employees bearing that title on the NBCpayroll, or whether the Board intended to include those NBC em-ployees who regularly spend more than 50 percent of their time in thehandling and placing of television lights, regardless of their jobtitles.On August 24, 1951, the Board issued a Supplemental De-cision Clarifying Certification, finding that engineers or any otherNBC employees, irrespective of their job designation, who regularlyspend more than 50 percent of their time handling and placing tele-vision lights are included in the unit for which IATSE had beencertified 1eC. Contentions of the partiesNABET contends that the Board is without jurisdiction to de-termine the dispute for two reasons : (1) The facts, as revealed atthe hearing, do not establisha prima faciecase because there was noevidence of a refusal by the cameramen to take the cloud effect and,even if there was such a refusal, there was no evidence that NABETissued such instructions or engaged in any strike action; and (2) thefacts, on the contrary, show that it was IATSE that engaged in suchstrike action.h1Both NBC and IATSE concede that there is no di-rect evidence that NABET issued any instructions to the employeesor called a strike of the cameramen at the studio, but contend that suchan inference is inescapable from the fact that the threats made byBryne before the rehearsal were followed, as threatened, by the failureof the cameramen to take the shots.With respect to the merits of the dispute, NABET contends thatthe work tasks of the operation and maintenance of the special effectsprojectors falls properly to technicians within the NABET unit atNBC. In support of this position, NABET urges the following con-siderations: (1) Similarity between the special effects projectorsand other projectors, e. g., front and rear screen projectors and filmstudio projectors, and similarity to other electronic equipment mannedby NABET personnel; (2) history of the assignment of the opera--National Broadcasting Company, Inc.,95 NLRB 1334.n In support of this contention,NABLT pointsto the alleged refusal of electrician Rileyto surrender the specialeffects projectortoKnight, the light direction engineer, and toBerman, andthe refusal of Riley to furnish powerfor the special effects projector when sorequested by Knight. NAT. ASSN. OFBROADCAST ENGINEERSAND TECHNICIANS 487tion and maintenance of special effects projectors by NBC to NABETtechnicians; (3) lack of any definite assignment of such equipmentby NBC to IATSE electricians 12 Both NBC and IATSE contendthat the operation and maintenance of the special effects projectorproperly belongs to the electrician in the IATSE unit at NBC, ratherthan to the NABET technicians.In support of this contention they point to the following facts andconsiderations: (1) The similarity between the special effects pro-jector and other lighting equipment presently operated and main-tained by IATSE electricians; (2) the history of assignment of theoperation of the special effects projector by NBC to IATSE elec-tricians, both before and on April 6, 1952; (3) the comparison betweenthe special effects projector and other types of projectors used byNBC in its TV operations, such as front and rear screen projector,film projector in the film studios; (4) the history of operation of suchspecial effects equipment by IATSE stagehands and electricians intheatres; (5) coverage and jurisdictional provision in the NBC-TATSE contract which assigns such work to the IATSE unit em-ployees; (6) practice in the TV industry to grant such work to IATSEelectricians; and (7) decisions by the Board which indicate that theoperation of such equipment properly belongs within the IATSE unitof stagehands and electricians.D. Applicability of the statuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8 (b) (4) (D) of the Act, and theRegional Director was satisfied upon the basis of such investigationthat there was reasonable cause to believe that a violation of Section8 (b) (4) (D) of the Act had been committed.The record before us establishes that there is reasonable cause tobelieve that NABET induced and encouraged employees of NBC toengage in a concerted refusal to cease work, in order to force or requireNBC to assign the operation of the special effects projectors to mem-bers of NABET although this work had been assigned to, and wasbeing performed by, employees who were members of IATSE. TheBoard has held that such factual circumstances are sufficient to in-voke the Board's jurisdiction to hear and determine a dispute withinthe meaning of Sections 8 (b) (4) (D) and 10 (k) of the Act 13Wev In support of this contention,NABET argues that the management personnel in thestudio on the morningof April 6were unaware of any definite policy, as evidenced by theircalls outside the studio and by Aiken's inquiries to both NABET and IATSE personnel,whether either group would accept"standbys," and by theCompany's failure to order thecameramen to take the shot before making the substitution.IsTruck Drivers and ChauffeursUnion, Oil Drivers and Filling Station Employees, LocalUnion No.705, International Brotherhood of Teamsters,Chauffeurs,Warehousemen hHaulers of North America,AFL (DirectTransit Lines),92 NLRB 1715. OggDECISIONSOF NATIONALLABOR RELATIONS BOARDfind that this is a dispute within the meaning of Sections 8 (b) (4)(D) and 10 (k) of the Act, and contrary to NABET's contentions,that it is therefore properly before us for determination.E. The merits of the disputeWe view the dispute here presented as essentially a disagreementbetween 2 unions over the question as to which of the 2 existing bar-gaining units appropriately includes the job of operating the specialeffects projector 14Since the issuance of the Board's Supplemental Decision ClarifyingCertification of IATSE as representative for a unit of "all stage elec-tricians, stage carpenters, and stage property men," NBC has pro-gressively withdrawn NABET engineers from various lighting opera-tions.The record establishes that NBC regarded the assignment toa stage electrician of the job of operating the special effects projectoras conforming to the certification of the Board determining the bar-gaining representative for employees performing such work.15In the Supplemental Decision, the Board stated: 16Television lighting equipment in almost all respects is identicalto lighting equipment used in motion picture and photographystudios and on the theatrical stage.The same methods for rig-ging, fastening, and manipulating lights are used. Special light-ing such as a flickering fireplace or moonbeams likewise are ob-tained through the use of standard theatrical equipment or byimprovisation, just as is done on the stage or in motion pictures-Under these circumstances the Board concluded :It is evident from the delineation of lighting duties in the deci-sion that these duties, whether carried out by stage electriciansor engineers, do not bring into play advanced electronic knowl-edge or skills acquired through higher learning or special train-ing and experience.Having reconsidered the record on whichthe decision in this case was based, we are convinced that thiswork can be and is effectively being accomplished by the tradi-tional stage electrician of the stage and amusement world.Whenan engineer ceases to perform such work as a mere incident tohis all-around engineering functions, but regularly takes on theseduties as his main operation, he thereby forsakes his special fieldand assumes the character of a stage electrician.,1*SeeWinslow Bros. d Smith Co., supra; Safeway Stores,Incorporated,101 NLRB181.16The conductspecified in Section8 (b) (4) (D)is proscribed"unless such employer isfailing toconform toan order or certificationof the Boarddetermining the bargaining11representative for employees performing suchwork. . . .16National Broadcasting Company, Inc,95 NLRB 1334, 1335-1336, quoting from 89 NLRB1289,at 1300, and footnote 15. SEDALIA MARSHALL BOONVILLE STAGE LINES, INC.489The Board has carefully analyzed the evidence adduced in the pres-ent proceeding and finds no reason to depart from the findings setforth at some length in its decisions in the representation proceedingmentioned above, where we considered the issue of the unit placement,of work tasks of the type here disputed.Under these circumstances,and on the basis of the entire record, we conclude that special lightingeffects areincluded in the lighting duties which characterize stageelectricians, and that employees operating special effects projectorshave interests in working conditions more closely related to those of:stage electricians than to those of engineers.Accordingly, the Boardfinds that the disputed work tasks appropriately are included in thebargaining unit presently represented by IATSE.Determination of the DisputeOn the basis of the foregoing findings of fact, and upon the entiredispute pursuant to Section 10 (k) of the amended Act:1.The operation of special effect projectors at the Company's tele-vision station,WNBT, New York City, is included in the bargainingunit presently represented by Theatrical Protective Union, Local 1,International Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada, AFL,and not in the bargaining unit now represented by National Associa-tion of Broadcast Engineers and Technicians, CIO.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, National Broadcasting Company, Inc., NationalAssociation of Broadcast Engineers and Technicians, CIO, and The-atrical Protective Union, Local 1, International Alliance of TheatricalStage Employees and Moving Picture Machine Operators of theUnited States and Canada, AFL, shall each notify the Regional Di-rector for the Second Region, in writing, of the steps it has taken tocomply with the terms of this Decision and Determination of Dispute.SEDALIAMARSHALL BOONVILLE STAGELINES,INC.andTEAMSTERSUNION, LOCAL No. 90, AFFILIATED WITH INTERNATIONALBROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, A. F. L., PETITIONER.Case No. 18-RC-1778.March 12,1953Decisionand OrderUpona petition duly filed under Section 9(c) of the National LaborRelationsAct, ahearing was held before Erwin A. Peterson,hearing103 NLRB No. 69.